The Court
This is a proceeding upon habeas corpus, and the question involved is, whether it is competent for the board of supervisors of the city and county of San Francisco to provide by ordinance that it shall be unlawful to engage in the business of selling spirituous, malt or fermented liquors without a license, and at the same time to provide that no license shall be issued to any person for the purpose of engaging in the business of selling such liquors or wines in any dance-cellar or dance-hall, or in any place where females are permitted to wait or attend in any manner on any person, and wherein these is also any musical, theatrical or other public exhibition, thus in effect prohibiting the sale of liquors or wines in such dance-cellars or. other places where musical and theatrical entertainments are given, and where females attend as waitresses.
The fundamental principles which underlie and support legislation of this character were announced by this court in Ex parte Christensen, 85 Cal. 208, and also received an exhaustive discussion by the supreme court of the United States in the case of Crowley v. Christensen, 137 U. S. 86; and upon the authority of those cases we hold that the ordinance under consideration here is a valid exercise of the power conferred by section 11 of article XI. of the constitution of this state, upon counties, cities and towns to make “all such local, police, sanitary and other regulations as are not in conflict with general laws.”
It is claimed, however, by the counsel for the petitioner that the ordinance makes a discrimination against women in the matter of employment, and is, therefore, in conflict with section 18 of article XX. of the constitution of this state, which is in these words: “Ho person shall on account of sex be disqualified from entering upon or pursuing any lawful business, vocation, or profession.” This section does not in our opinion operate as a limitation upon the power of the state or its municipalities, to prescribe the conditions upon which the business of retailing intoxicating liquors shall be permitted to be carried on, or in regulating the manner in which such business shall be conducted.
Petitioner remanded.